             Case 8:18-bk-09917-CED       Doc 8      Filed 11/19/18   Page 1 of 12



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF GEORGIA
                                     TAMPA DIVISION

IN RE:                                :              CASE NO. 8:18-bk-009917
                                      :
WORK & SON, INC.,                     :                        CHAPTER 11
                                      :
      Debtor.                         :
_____________________________________ :

         EXPEDITED MOTION TO APPOINT CHAPTER 11 TRUSTEE
PURSUANT TO 11 U.S.C. § 1104(a) and (b) OR IN THE ALTERNATIVE MOTION FOR
 RELIEF FROM AUTOMATIC STAY TO ALLOW ENTRY OF ORDER GRANTING
   APPOINTMENT OF RECEIVER AND TO RECOGNIZE RECEIVER AS THE
                          DEBTOR IN POSSESSION

         KERI A. WORK, as (“Wife”), a creditor and a party in interest, by and through her

undersigned counsel, moves this Court to appoint a Chapter 11 Trustee in this bankruptcy case

pursuant to 11 U.S.C. § 1104(a) and (b), on the grounds that the Debtor WORK & SON, Inc.,

and its president, CLIFFORD F. WORK (“Husband”), have committed acts constituting fraud,

dishonesty, and gross mismanagement of the affairs of the Debtor, and such appointment is in

the best interests of creditors.

                                   JURISDICTION AND VENUE

         This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. §§ 1408 and 1409. This

subject matter of this Motion is a core proceeding pursuant to 28 U.S.C. § 157. The statutory

predicates for the relief requested herein are 11 U.S.C. §§ 105(a) and 1104(a) of the Bankruptcy

Code.




                                            Page 1
            Case 8:18-bk-09917-CED         Doc 8      Filed 11/19/18   Page 2 of 12



                                  MEMORANDUM OF LAW

                                       Procedural History

       1.        On January 17, 2017, Wife filed a Verified Petition for Dissolution of Marriage

and Other Relief (“Divorce Proceedings”) in Hillsborough County, Florida under

Case No.: 17-DR-000810.

       2.     Wife sought dissolution and other relief including Equitable Distribution of

Marital Properties including the following entities owned by Husband and Wife: Work & Son,

Inc (“Work & Son”), Work & Son- Memorial Services, Inc. (“Memorial Services”), Work &

Son- Osiris, Inc. (“Osiris”), Work & Son- Kraeer Holdings, Inc. (“Kraeer Holdings”) Work &

Son- Royal Palm Acquisition, Inc. (“Royal Palm”), and Work & Son- Sarasota Memorial, Inc.

(“Sarasota Memorial”) (together, the “Companies”).

       3.     The Companies were properly joined as parties in the Petition for Dissolution to

allow the state court to exercise control over the operations, management and assets of the

Companies as part of the dissolution of marriage proceeding.

       4.     Husband and Wife are the only owners of the Companies.

       5.     On or about October 2016, Husband ousted Wife from any direct involvement in

the Companies.

       6.     At all times relevant, Husband has served as the president of the Companies and

exercised full managerial discretion and control over the daily operations. Husband further

exercised sole control over the Companies and the trusts held by the Companies.

       7.     On May 8, 2018, the state court- the Honorable Circuit Judge Ralph Stoddard

(“Judge Stoddard”) held an evidential hearing on Wife’s motion for contempt for non-payment

of support and Wife’s request for temporary attorneys’ fees and costs.            At that hearing



                                             Page 2
             Case 8:18-bk-09917-CED          Doc 8      Filed 11/19/18   Page 3 of 12



Judge Stoddard announced sua sponte that he has heard sufficient evidence for the Court on the

Court’s own motion to consider the appointment of a receiver. The Court later in the written

order deferred the issue of appointing a receiver stating that it was temporarily satisfied that as a

result of transparency required by Husband and Wife the the Companies were not in immediate

financial danger. A copy of the Order from the May 8, 2018 Hearing is attached as Exhibit “A”.

       8.      On August 2, 2018, an evidential hearing was held on the Companies motion for

rehearing of the attorneys’ fees and support ruling made at the May 8, 2018 hearing. After

hearing testimony from the Companies accountant preparing the delinquent tax returns and the

Wife’s forensic accountant, the Court stated that it was concerned based on the entirety of

evidence presented at the hearing that the management of the Companies could potentially

imperil the continued viability of the Companies and the ability of the parties to maintain the

necessary income to maintain the essential living expenses of the Husband and Wife and their

minor child.

       9.      On August 3, 2018, Wife filed the Motion for Appointment for Receiver

(the “Motion”). A copy of the Motion is attached hereto as Exhibit “B”.

       10.     On October 29, 2018, after an evidentiary hearing, Judge Stoddard granted the

Wife’s Motion and orally appointed Michael Luetgert as the receiver for the Companies. A copy

of the Partial Transcript of the evidentiary hearing is attached hereto as Exhibit “C”.

       11.     At the hearing, Judge Stoddard made findings that

               a. The company “…is not operating just fine. It has outstanding judgments

                   against it. It is at the very least under the scrutiny of its regulatory agency.

                   And it still hasn’t paid taxes, 941 taxes that would subject the parties to




                                               Page 3
             Case 8:18-bk-09917-CED        Doc 8       Filed 11/19/18   Page 4 of 12



                  criminal liability. That’s undisputed in this case.” Partial Tr. 101: 1-12,

                  October 29, 2018.

               b. “Mr. Work has had access to real property and funds in the seven figures and

                  he still hasn’t paid those taxes which subjects the parties to criminal liability

                  and subjects the marital estate to ongoing tax penalties.” Partial Tr. 101: 22-25

                  and 102: 1, October 29, 2018.

               c. “Your argument to me is the corporation is managed and running perfectly

                  good, but here you have a major asset that has to be sold to attend to the

                  parties’ ongoing needs and it’s been allowed to be run down with vagrants on

                  it.” Partial Tr. 103: 1-5, October 29, 2018.

       12.     Subsequently a dispute arose over the content of the proposed Order Granting the

Motion between for Husband and Wife.

       13.     On November 9, 2018, Wife filed an Emergency Motion for Entry of the Order

Appointing Receiver to resolve the dispute over the proposed Order. A copy of the Emergency

Motion for Entry of the Order Appointing Receiver is attached hereto as Exhibit “D”.

       14.     The delay in the entry of the proposed Order afforded the Husband the

opportunity for mischief including the Husband $32,786.57 from a trust account, the Husband

issuing and cashing a check for $26,556.92.

       15.     On November 15, 2018, last Thursday, Judge Stoddard heard the Emergency

Motion for Entry of the Order Appointing Receiver.

       16.     At the hearing, Judge Stoddard made detailed findings that he required be

included in the Order Appointing Receiver (the “Order”). A copy of that transcript has been

ordered on an expedited basis and is pending.



                                              Page 4
      Case 8:18-bk-09917-CED        Doc 8        Filed 11/19/18   Page 5 of 12



17.     Based on the evidence presented Judge Stoddard found amongst other things that:

        a. The Companies have not been operated properly and have been mismanaged

           by Husband, as reflected by the outstanding judgments against the Companies,

           scrutiny by the State of Florida Department of Financial Affairs (the

           companies regulatory agency) and failure to file tax returns and to pay tax

           liabilities.

        b. Wife has a marital interest and a clear equitable right in and to the assets

           and/or the stock of the Companies and to the proceeds thereof.

        c. Based on testimony received, Judge Stoddard had good reason to believe that

           the Companies own and operate funeral and cemetery businesses and other

           assets, that the cemeteries are prominent, unencumbered and have access to

           vast sums of money held in various trusts (none of which have been subject to

           audit), that the potential value of the marital estate is between $2 million and

           $10 million, all of which is in danger of diminishing in value unless it is

           properly managed by someone responsible to the Court who has no interest in

           the litigation.

        d. As a result of Wife’s interests noted above, Wife has a clear right to seek the

           appointment of a receiver.

        e. Either the Companies have been and are being deliberately mismanaged by

           the Husband for strategic advantage in this case or the Companies are

           insolvent. Either way, Judge Stoddard determined that there is a real and

           present danger that the Companies will continue to suffer severe penalties and

           lose value, unless a receiver is appointed.



                                        Page 5
             Case 8:18-bk-09917-CED            Doc 8     Filed 11/19/18   Page 6 of 12



                f. It is clear to Judge Stoddard that these equitable distribution issues will likely

                    not be resolved short of a sale or the orderly disposition of the Companies and

                    their assets/properties.

                g. No other form of protection of the marital estate will suffice to identify and to

                    preserve the marital assets and the value thereof; and no other procedure or

                    mechanism will facilitate the preparation/compilation of the marital assets and

                    hold them until they can be sold or financed.

                h. The equities of this matter clearly favor the appointment of a receiver to

                    manage and to sell or liquidate the Companies, upon appropriate Court

                    approval.

       18.      On November 15, 2018, a proposed Order Appointing Receiver (the “Proposed

Order”) based on Judge Stoddard’s’ detailed findings and instructions for drafting the Proposed

Order was again circulated. A copy of the Proposed Order is attached hereto as Exhibit “E”.

Counsel for Husband was informed that the Proposed Order would be uploaded to the family law

court Monday, November 19, 2018 at noon.

       19.      On Sunday, November 18, 2018 at 5:59 p.m. approximately 12-hours before the

Proposed Order was uploaded Wife received the Suggestions of Bankruptcy for each Company.

               Standard of Review for Appointment of a Trustee in a Chapter 11

       20.      Section 1104(a)(1) of the United States Bankruptcy Code provides for the

appointment of a trustee in a Chapter 11 case:

             At any time after the commencement of the case but before confirmation of the plan,
             on request of a party in interest or the United States trustee, and after notice and a
             hearing, the court shall order the appointment of a trustee –

             (1) for cause, including fraud, dishonesty, incompetence, or gross mismanagement of
                 the affairs of the debtor by current management, either before or after the
                 commencement of the case or similar cause, but not including the number of
                                                Page 6
             Case 8:18-bk-09917-CED           Doc 8      Filed 11/19/18   Page 7 of 12



                holders of securities of the debtor or the amount of assets of liabilities of the
                debtor;

             (2) if such appointment is in the interests of creditors, any equity security holders,
                 and other interests of the estate, without regard to the number of holders of
                 securities of the debtor or the amount of assets or liabilities of the debtor. . .

             11 U.S.C. § 1104(a).

       21.      11 U.S.C. § 1104 (a)(1) mandates appointment of a trustee for cause and provides

a nonexhaustive list of conduct warranting such appointment. See, In re SunCruz Casinos, LLC,

298 B.R. 821, 828 (Bankr. S.D.Fla. 2003) (emphasis added).

       22.      Additional factors affecting a court's decision to appoint a trustee include:

                (a) Materiality of the misconduct;

                (b) Evenhandedness, or lack of same, in dealings with insiders or affiliated

                entities vis-a-vis other creditors or customers;

                (c) The existence of pre-petition voidable preferences or fraudulent transfers;

                (d) Unwillingness or inability of management to pursue estate causes of action

                (e) Conflicts of interest on the part of management interfering with its ability to

                fulfill fiduciary duties to the debtor; and

                (f) Self-dealings by management or waste or squandering of corporate assets. In

                re Intercat, Inc. 247 B.R. 911, 921 (Bankr. S.D. Ga. 2000); SunCruz Casinos,

                LLC, 298 B.R. at 830.

       23.      Whether there are sufficient grounds for appointment of a trustee under § 1104(a)

is a matter for the Court's discretion. See, In re American Preferred Prescription, Inc., 250 B.R.

11, 15-18 (E.D.N.Y. 2000) amended on other grounds, 265 B.R. 13 (E.D.N.Y. 2000), judgment

reversed on other grounds, 255 F.3d 87 (2d Cir. 2001) (explaining when a trustee may be

appointed under § 1104(a) of the Bankruptcy Code); In re Anchorage Boat Sales, Inc., 4 B.R.

                                                Page 7
              Case 8:18-bk-09917-CED        Doc 8      Filed 11/19/18   Page 8 of 12



635, 644 (Bankr. E.D.N.Y. 1980) (same); In re L.S. Good & Co., 8 B.R. 312, 314

(Bankr.N.D.W.Va. 1980) (same).

        24.     Once cause is found for the appointment of a trustee, the court has no discretion

and must appoint a trustee. In re Oklahoma Refining Co. 838 F.2d 1133, 1136 )10th Cir. 1988).

        25.     The factors for the appointment of a chapter 11 trustee as set forth in 11 U.S.C. §

1104(a) are satisfied in this case.

                                            Argument

        I.      A CHAPTER 11 TRUSTEE SHOULD BE APPOINTED FOR CAUSE,
                BECAUSE CURRENT MANAGEMENT, HUSBAND, HAS COMMITTED
                ACTS OF FRAUD, DISHONESTY, INCOMPETENCE, AND GROSS
                MISMANAGMENT.

        26.     Section 1104(a) provides for the appointment of a trustee where there is fraud,

dishonesty, incompetence, or gross mismanagement of the affairs of the debtor by current

management, either before or after the commencement of the case, or for “similar cause.” 11

U.S.C. § 1104(a). In this case, there are numerous acts taken by the Debtor, vis-à-vis Husband

amounting to fraud, dishonesty, incompetence, and gross mismanagement.

        27.     Under Husband’s management of the Companies there has been gross

mismanagement:

                a. The Companies have failed to file or pay income taxes and payroll taxes since

                    the 2013 tax year;

                b. The Companies have been under almost constant investigation and

                    prosecution for failure to maintain their premises resulting in multiple

                    administrative order to cure that have been and remain unsatisfied;

                c. The Companies financial record-keeping is totally non-existent in fact less

                    than 20% of transactions were recorded in the Companies’ QuickBooks

                                              Page 8
              Case 8:18-bk-09917-CED          Doc 8      Filed 11/19/18   Page 9 of 12



                    software with the only record of transactions being unreconciled bank

                    statements and records maintained by trust disbursements;

                d. Judge Stoddard found specifically that:

                        i. The Companies have not been operated properly and have been

                            mismanaged by Husband, as reflected by the outstanding judgments

                            against the Companies, scrutiny by the State of Florida Department of

                            Financial Affairs (the companies regulatory agency) and failure to file

                            tax returns and to pay tax liabilities;

                        ii. Based on testimony received, the Court has good reason to believe that

                            the Companies own and operate funeral and cemetery businesses and

                            other assets, that the cemeteries are prominent, unencumbered and

                            have access to vast sums of money held in various trusts (none of

                            which have been subject to audit), that the potential value of the

                            marital estate is between $2 million and $10 million, all of which is in

                            danger of diminishing in value unless it is properly managed by

                            someone responsible to the Court who has no interest in the litigation.

                       iii. Either the Companies have been and are being deliberately

                            mismanaged by the Husband for strategic advantage in this case or the

                            Companies are insolvent. Either way, the Court has determined that

                            there is a real and present danger that the Companies will continue to

                            suffer severe penalties and lose value, unless a receiver is appointed.

        28.     With such management failures, the Companies are at substantial risk of loss of

assets, if not outright destruction.



                                                Page 9
             Case 8:18-bk-09917-CED         Doc 8    Filed 11/19/18     Page 10 of 12



       29.     This risk of loss is enhanced by the strategic filing of this chapter 11 proceeding

by Husband and the Companies to prevent appointment of a receiver.

       II.     A CHAPTER 11 TRUSTEE WILL BE ABLE TO RECOVER AND
               PRESERVE ASSETS FOR THE REORGANIZATION OF THE DEBTOR
               AND PROVIDE PAYMENT TO CREDITORS.

       30.     Section 1104(b) provides for the appointment of a trustee “if such appointment is

in the interests of creditors.” 11 U.S.C. § 1104(b). Appointing a chapter 11 trustee would

provide the Debtor with a true fiduciary to the bankruptcy estate. A true fiduciary is necessary to

recover and preserve assets for the reorganization of the Debtor, and to provide payment to

creditors. Specifically, a trustee would be authorized to assert the following claims:

       31.     As a general rule, a claim for misappropriation and waste of corporate assets by a

director or officer of a corporation belongs to the corporation and not to its shareholders, and

third parties will not be allowed to recover directly. Pickett v. Paine, 230 Ga. 786, 790, 199

S.E.2d 223 (1973); Thrift v. Maxwell, 162 Ga. App. 237, 290 S.E.2d 301 (1982).

       32.     The bankruptcy estate may have a viable claim against Husband to pierce the

corporate veil, and to recover damages for misappropriation of corporate assets.

       33.     It is clear that Debtor, under Husband’s management of the Companies, will not

cause the Debtor to sue himself for misappropriation of corporate assets. To the contrary, he has

demonstrated that he will take any and all measures within his power to frustrate the Debtor’s

creditors and Wife. Debtor, under Husband’s management caused delay of the entry of the

Order appointing M.D. Luetgert as receiver of the Companies and used the delay to dissipate

assets to the detriment of Wife and the other creditors.




                                              Page 10
                Case 8:18-bk-09917-CED       Doc 8    Filed 11/19/18    Page 11 of 12



                                                Conclusion

          34.     Cause exists for the appointment of a chapter 11 Trustee, due to the fraud,

dishonesty, incompetence, and gross mismanagement of the affairs of the Debtor.                The

appointment of a chapter 11 Trustee is also critical, as the current management has no incentive

to recover and preserve assets for the reorganization of the Debtor and/or provide payment to

creditors.

          35.     Alternatively, the Court should grant for Relief from the Automatic Stay to allow

Judge Stoddard to enter his Order Appointing Receiver and the Court should remove the Debtor

as Debtor in Possession and substitute the Receiver in its place.

          WHEREFORE, this Court should (i) consider this Motion on an expedited basis; (ii)

grant the Motion for Appointment of a Chapter 11 Trustee; and (iii) Appoint Michael Luetgert as

Chapter 11 Trustee; (iv) grant such other relief in favor of the Movant that is just, equitable and

proper.

Dated: November 19, 2018

                                                      /s/ Allison D. Thompson
                                                      Allison D. Thompson
                                                      Florida Bar No. 36981
                                                      athompson@solomonlaw.com
                                                      bankruptcy@solomonlaw.com
                                                      THE SOLOMON LAW GROUP, P.A.
                                                      1881 West Kennedy Boulevard, Suite D
                                                      Tampa, Florida 33606-1611
                                                      (813) 225-1818 (Tel)
                                                      (813) 225-1050 (Fax)




                                               Page 11
           Case 8:18-bk-09917-CED          Doc 8    Filed 11/19/18   Page 12 of 12



                                      Certificate of Service

       I hereby certify that a copy of the foregoing has been furnished by CM/ECF or United
States mail on November 19, 2018, to:

Work & Son, Inc.
2600 Gandy Blvd.
Pinellas Park, Florida 33702
Debtor

Mary A. Joyner
Law Office of Mary A. Joyner, PLLC
1503 S. US Highway 301, Ste. 115
Tampa, Florida 33619
Attorney for Debtor

United States Trustee
Office of the United States Trustee
501 E. Polk Street
Timberlake Annex, Ste. 1200
Tampa, Florida 33602
U.S. Trustee



                                                    /s/ Allison D. Thompson
                                                    Allison D. Thompson
                                                    Florida Bar No. 36981
                                                    athompson@solomonlaw.com
                                                    bankruptcy@solomonlaw.com
                                                    THE SOLOMON LAW GROUP, P.A.
                                                    1881 West Kennedy Boulevard, Suite D
                                                    Tampa, Florida 33606-1611
                                                    (813) 225-1818 (Tel)
                                                    (813) 225-1050 (Fax)




                                             Page 12
